DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-20 are allowed in this Office action.

Summary of Related Prior Arts
The following prior art are deemed relevant to the claims:
Kinsely et al. (Pub. No. US 2015/0039651) teaches A field extraction template simplifies the creation of field extraction rules by providing a user with a set of field names commonly assigned to a certain type of data, as well as guidance on how to extract values for those fields. These field extraction rules, in turn, facilitate access to certain “chunks” of the data, or to information derived from those chunks, through named fields. A field extraction template comprises at least a set of field names and ordering data for the field names. The chunk of a data item that belongs to a given field name is the chunk whose position within the item's array of chunks is equivalent to the index position associated with the given field name.
Chiticariu et al. (Pub. No. US 2011/0295854) teaches automatically refining information extraction (IE) rules. A provenance graph for IE rules on a set of test documents is determined. The provenance graph indicates a sequence of evaluations of the IE rules that generates an output of each operator of the IE rules. Based on the provenance graph, high-level rule changes (HLCs) of the IE rules are determined. Low-level rule changes (LLCs) of the IE rules are determined to specify how to implement the HLCs. Each LLC specifies changing an operator's structure or inserting a new operator in between two operators. Based on how the LLCs affect the IE rules and previously received correct results of applying the rules on the test documents, a ranked list of the LLCs is determined.
Baudin et al. (Pub. No. US 2004/0163043) teaches obtaining structured data from text includes inputting text to be transformed into structured data, defining at least one criterion relating to content of the text, applying a first matching method to the text to identify a value in the text for each of the criterion, and applying a second matching method to the text to identify a value in the text for each of the criterion that the first matching method fails to identify a value for. Each of the criterion is then associated with a value obtained by the first or second matching method to create at least one criterion-value pair, and structured data is created based on the at least one criterion-value pair. 
Hussam (Pub. No. US 2011/0093481) teaches generating a template for a study instrument, wherein the template comprises template fields. A mapping of the keywords is generated in the list to the template fields, wherein the first mapping includes a correspondence between the keywords in the list and the template fields, as defined by the keyword rules.
Aubin et al. (Pub. No. US 2009/0216746) teaches charter data aggregation process based on a charter data object. Once the data object is received, the charter
data characteristic extraction rules are retrieved for processing the data object. The
extraction rules are established by a system administrator and may be iteratively refined
to focus on certain charter data characteristics.
	Miller et al. (Pub. No. US 2018/0267947) teaches formulating and refining field extraction rules that are used at query time on raw data with a late-binding schema. The field extraction rules identify portions of the raw data, as well as their data types and hierarchical relationships. These extraction rules are executed against very large data sets not organized into relational structures that have not been processed by standard extraction or transformation methods. The extraction rules can be saved for query-time use, and can be incorporated into a data model for sets and subsets of event data.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance of Claims 1-20:
In interpreting the claims filed on 26 January 2022, in view of Applicant’s latest remarks, the updated search and examination, and the available prior art, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 1, 13, and 20.
Other dependent claims are also allowed based on their dependencies on claims 1, 13, and 20.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

          /SON T HOANG/
 Primary Examiner, Art Unit 2169                                                                                                                                                                                                   May 12, 2022